Citation Nr: 0523811	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and July 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claim of entitlement to a TDIU.  The veteran perfected a 
timely appeal of these determinations to the Board.

In May 2005, the veteran and his spouse, accompanied by the 
veteran's accredited representative, testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  At the hearing, the undersigned Veterans Law Judge 
agreed to hold the record open for 60 days to afford the 
veteran the opportunity to submit additional evidence in 
support of this claim.  In July 2005, the veteran submitted 
such additional pertinent evidence, which will be considered 
by the Board in connection with this appeal.

As a final preliminary matter, the Board notes that in a 
signed March 2004 statement, the veteran asserted a claim of 
entitlement to service connection for psychiatric disability, 
which he contended he developed as secondary to his service-
connected physical disabilities.  To date, VA has not 
considered this claim and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for bronchial asthma and 
ulnar neuropathy of the left forearm and hand, which are each 
evaluated as 30 percent disabling; cubital tunnel syndrome of 
the left elbow, as well as impingement syndrome and 
degenerative changes of the right and left shoulders, which 
are each evaluated as 10 percent disabling; and degenerative 
changes of the cervical spine at multiple levels, with neck 
pain, which is evaluated as 10 percent disabling.

2.  The veteran's service-connected ulnar neuropathy of the 
left forearm and hand and his cubital tunnel syndrome of the 
left elbow share a common etiology, resulting in single 
combined 40 percent evaluation.

3.  The combined disability evaluation for the veteran's 
service-connected disabilities is 70 percent.

4.  Although the veteran has completed some college courses 
in computer networking, he has never worked in that field, 
and he is currently unemployed.  

5.  Resolving all reasonable doubt in the veteran's favor, 
the evidence shows that he is unemployable by reason of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

In his statements and testimony, the veteran essentially 
contends that due to the pain and functional loss stemming 
from numerous service-connected physical disabilities, he is 
unemployable.  In support, he cites to VA medical opinions 
and a recent statement by an employer, in which they 
substantiate his assertion that he is unable to obtain and 
retain gainful employment due to his service-connected 
disabilities.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disabilities may be assigned, where the schedular 
rating is less that total (100 percent), when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of the service-connected disabilities.  
38 C.F.R. §§  3.340, 3.341, 4.16.  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
In other words, "unemployability, in service-connected 
claims, associated with advancing age or intercurrent 
disability, may not be the basis for a total disability 
rating."  38 C.F.R. § 4.19.  The regulations further provide 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In addition, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, when 
two or more disabilities stem from a common etiology or a 
single accident, they are considered as one disability for 
the purpose of meeting the aforementioned percentage 
requirements.  38 C.F.R. § 4.16(a).  Further, in exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Further, 
marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 
Vet. App. 342, 356 (2000).  

In this case, service connection has been established for 
bronchial asthma and ulnar neuropathy of the left forearm and 
hand, which are each evaluated as 30 percent disabling; 
cubital tunnel syndrome of the left elbow, as well as 
impingement syndrome and degenerative changes of the right 
and left shoulders, which are each evaluated as 10 percent 
disabling; and degenerative changes of the cervical spine at 
multiple levels, with neck pain, which is evaluated as 10 
percent disabling.  The veteran's service-connected ulnar 
neuropathy of the left forearm and hand and his cubital 
tunnel syndrome of the left elbow share a common etiology, 
resulting in single combined 40 percent evaluation; his 
combined disability evaluation for his service-connected 
disabilities is 70 percent.  As such, the veteran satisfies 
the schedular requirements set forth in 38 C.F.R. § 4.16(a).

Although the Board has reviewed the voluminous lay and 
medical evidence in detail, which deals with the 
symptomatology and severity of the veteran's seven service-
connected disabilities, the Board will focus its discussion 
to the evidence that concerns whether he is unemployable as a 
consequence of these conditions alone.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In denying this claim, the RO pointed out that there was 
evidence showing that the veteran voluntarily quit jobs and 
concluded that there was no medical evidence indicating that 
he was unable to work due solely to his service-connected 
disabilities.  In this regard, the Board observes that a July 
2003 employer statement reflects that the veteran his 
supervisor indicated that the veteran no longer worked for 
Carolina Concrete Co., Inc. because he "quit."  

In challenging that conclusion, in an August 2003 statement, 
the veteran reported that he left his job at Carolina 
Concrete Company because he was unable to perform the 
physical tasks required of the position; he explained that as 
a mixer driver he had to constantly climb in and out of his 
truck and was exposed to a great deal of dust.

In a January 2004 statement, the veteran's spouse supported 
the veteran's position, and essentially indicated that a 
physician had told her husband that the dust was aggravating 
his asthma, and that the physical tasks required of working 
as a truck driver, such as shifting gears, climbing in and 
out of the truck, and sitting for long period of time were 
incompatible with his physical disabilities.

A March 2004 VA outpatient entry reflects that the veteran's 
treating psychiatrist diagnosed the veteran as having 
depression due to physical problems.  In addition, the 
examiner opined that the veteran was unemployable due to the 
combined effects of his physical and psychiatric 
disabilities.

In an August 2004 VA outpatient treatment entry, that same 
treating psychiatrist reported that he had treated the 
veteran for more than a year and described him and his spouse 
as honest and upstanding individuals.  In addition, the 
physician reiterated that the veteran was unemployable "for 
all forms of work" due to his multiple physical problems.  
The examiner essentially added that his overall condition was 
worsened by his secondary psychiatric impairment.

In a September 2004 VA outpatient report, that same 
psychiatrist diagnosed the veteran as having an adjustment 
disorder with depressed mood that was secondary to his 
physical conditions.  In addition, he again opined that he 
was unemployable.

In their May 2005 testimony, the veteran and his spouse 
reiterated that the veteran was unable to obtain and retain 
employment due to his numerous service-connected physical 
disabilities.  The veteran reported that he had an asthma 
attack a few days prior to the proceeding, indicated that he 
took medications daily to treat his service-connected 
disabilities, and stated that he was currently physically 
unable to participate in VA's vocational rehabilitation 
program.  He also testified that he had completed two years 
of college in computer networking, but indicated that he had 
never worked in that field.  In addition, although he 
acknowledged that it might appear that he voluntarily left 
positions, he contended that, in fact, he left those jobs 
because he was unable to perform the tasks required due to 
impairment stemming from his service-connected physical 
disabilities.

Subsequent to the hearing, the veteran submitted a statement 
from an employer in which the individual, identified as a 
restaurant manager, reported that he was unable to hire the 
veteran on either a part or full-time basis because the 
veteran was unable to perform the duties required of the 
position, which he indicated included lifting, pulling and 
standing for a minimum of five hours at a time.

Following a review of the entire evidence of record, and 
resolving all reasonable doubt in his favor, the Board 
concludes that the evidence supports the veteran's claim of 
entitlement to an award of a TDIU.  In reaching this 
conclusion, as a finder of fact, the Board agrees with the 
assessment of the veteran's treating psychiatrist that the 
veteran is a honest and credible in reporting the extent and 
severity of the impairment stemming from his numerous 
service-connected disabilities.  Further, given that 
physician's impression that the veteran is unemployable due 
to his service-connected physical disabilities, which is 
consistent with the testimony of the veteran and his spouse, 
as well as July 2005 employer statement, the absence of any 
negative medical evidence, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the medical evidence reflects that the veteran is 
unemployable due solely to his seven service-connected 
physical conditions, and thus, a grant of a TDIU is 
warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


